 1
2
 3
                                                            C.LERI( U.S. Dl~3~P~rT COURT
4
 5                                                                  MAY 302019
6                                                         ' ~I~lT~;".~ ~ .~. ~~ ;~, i iiF CALIFORNIA
                                                          ~,~_ ._~~'~__.                     DEPUTv
 7

 g
               IN THE UNITED STATES DISTRICT COURT
9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 19-2292M
     iJNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                            rFed. R. Crim. P. 32.1(a)(6);
                     v.                       18 U.S.C. § 3143(a)(1)]
15
     LUIS EDUARDO VALDOVINOS-
16   SOBERANIS,
17                   Defendant.
18
19
20
                                              I.
21
           On May 30, 2019, Defendant made his initial appearance on the petition for
22
     revocation of supervised release and warrant for arrest issued on April 8, 2019 in
23
     the Southern District of California. Deputy Federal Public Defender Kim Savo
24
     was appointed to represent Defendant.
25
26
27
                                                   II.
28
 1           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

2      3143(a) following Defendant's arrest for alleged violations) ofthe terms of

 3     Defendant's ❑probation / ~ supervised release,

4            The Court finds that

 5           A.      ~     Defendant has not carried his burden of establishing by clear

6 ~, and convincing evidence that Defendant will appear for further proceedings as
 7     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 8                ~ allegations in the petition, unknown background information and bail

9                 resources;

10           B.      ~     Defendant has not carried his burden of establishing by clear

11           and convincing evidence that Defendant will not endanger the safety of any

12 I         other person or the community if released [18 U.S.C. § 3142(b-c)]. This

13           finding is based on:

14                ~ allegations in the petition,

15
16                                             III.

17           IT IS THEREFORE ORDERED that the defendant is remanded to the

18     custody of the U.S. Marshal        to be transported to the Southern District of

19     California for further proceedings in this matter.

20
       Dated: May 30, 2019
21
                                                            /s/
22
                                                         ALKA SAGAR
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                   2
